Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-20 have been examined in this application.
	The filling date of this application number recited above is May 27, 2020. Domestic Benefit/National Stage priority has been claimed for Application Number 16/201,950 in the Application Data Sheet, thus the examination will be undertaken in consideration of November 27, 2018, as the priority date for applicable claims.
The information disclosure statement (IDS) submitted on 11 January 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Mental Process and/or Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per Claim 1, the claim recites “receiving, a first real-time settlement (RTS) request from a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and a recipient identifier, wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority;
transmitting, a set of smart contract addresses on a distributed ledger by a node of a node network;
responsive to receipt of a transmission corresponding to the first RTS request and selection of a smart contract address, communicating the first RTS request corresponding to the selected smart contract address, wherein the communication enables to authorize the first RTS request by signing the first RTS request;
removing, the first legacy transaction from the centralized processing queue based on a determination that the distributed ledger includes a first transaction associated with the stored smart contract and generated based on the authorized RTS request, the generated first transaction providing a first token value corresponding to the first payment amount to the requestor identifier, wherein the first legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority.”
As per Claim 7, the claim recites “receiving, from a payment requestor, a first transaction request comprising a payor identifier, a requestor identifier associated with the payment requestor, a payment amount, and a smart contract address, wherein the smart contract address corresponds to a smart contract stored in a distributed ledger and when executed by a node is configured to generate a token value that corresponds to the payment amount in response to a determination that the distributed ledger includes the first transaction request signed with keys associated with the payment requestor and a financial entity of the payor, wherein the smart contract is associated with the financial entity, and wherein the first transaction request corresponds to a legacy transaction request between a second financial entity and a third financial entity stored by the payment-network, and wherein the legacy transaction is in a centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority; and
removing the legacy transaction from the centralized processing queue based on a confirmation to replace the legacy transaction request with the first transaction request, wherein the confirmation is received from a second [person] associated with the financial entity and comprises a transaction signed by a key associated with the financial entity, wherein the legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority.”
As per Claim 15, the claim recites “receiving, a first real-time settlement (RTS) request from a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and a recipient identifier, wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue;
transmitting, a set of smart contract addresses on a distributed ledger by a node of a node network;
responsive to receipt of a transmission corresponding to the first RTS request and selection of a smart contract address, communicating the first RTS request to corresponding to the selected smart contract address, wherein the communication enables to authorize the first RTS request by signing first RTS request;
removing, the first legacy transaction from the centralized processing queue prior to settlement by a centralized authority based on a determination that the distributed ledger includes a first transaction associated with the stored smart contract and generated based on the authorized RTS request, the generated first transaction providing a first token value corresponding to the first payment amount to the requestor identifier.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to a mental process. The method recited above is a process to receive transaction data, select a contract, sign, record them on a ledger, and provide a token of corresponding value (i.e. check, cash, coupon, etc.), wherein a person would do it by mind or with a pen and paper is considered mental process, as explained under MPEP 2106.04(a)(2)(III) “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper")”. Additionally, the claimed method is a transaction settlement process, by which is to select a transaction for settlement from a batch waiting for settlement, with the goal to [0025] “mitigate risks of conventional (“legacy”) settlement technologies”, wherein performing settlement of transactions and risk mitigation is a fundamental economic principles or practices, which is Certain Methods of Organizing Human Activity. Therefore, the claims are directed to an abstract idea.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “non-transitory computer storage medium”, “computing device”, “payment-network server”, “centralized authority architecture”, “remote computing device”, “remote server”, and “server” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component, such as: receive, transmit, communicate, and remove data. The claims are generally linked to the technology of blockchain, with mere instructions to “apply it” on a generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, which is not indicative of integration into a practical application; see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims also recite an additional element of “communicating, by the server, the first RTS request to a remote server corresponding to the selected smart contract address, wherein the communication enables the remote server to authorize the first RTS request by digitally signing first RTS request”. As discussed above with respect to integration of the abstract idea into a practical application, the additional element is providing mere instructions to generic computer components to perform generic functions (e.g. “apply it”), which is to transmit data and sign data received from the communications. Accordingly, this additional element do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system.  Mere instructions to implement the abstract idea using a generic computer system is not indicative of an inventive concept. Therefore, the claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 2 and 16 recite “wherein the generated first transaction includes the digitally-signed RTS request.” The claims provide further clarification regarding the data (e.g. generated first transaction including certain type of data), by which the data is merely being used by the generic computer components to implement the abstract idea, which is not indicative of integration into a practical application, as similarly discussed above with its parent claims. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 3 recites “wherein the processing queue includes a pool of legacy transactions pending batch finalization.” The claim provides further clarification regarding the data (e.g. processing queue including certain type of data), by which the data is merely being used by the generic computer components to implement the abstract idea, which is not indicative of integration into a practical application, as similarly discussed above with its parent claim. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 4 and 18 recite “determining, by the first server, that the distributed ledger includes a second transaction comprising the requestor identifier, a second token value, and the smart contract address, the second transaction disassociating the second token value from the requestor identifier and associating the second token value to a redemption identifier referenced by the smart contract; and transmitting, by the first server, instructions to the remote server to deposit fiat currency corresponding to the second token value in an account associated with the requestor.” The claims provide further process of disassociating the second token and transmitting instructions. As similarly discussed above with its parent claims, the recited process is merely using the generic computer components (e.g. server) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
Claim 5 recites “receiving, by the first server, an indication from the remote server that a second payment amount of a fiat currency was deposited in an account corresponding to the requestor identifier, the second payment amount corresponding to the second token value.” The claim provides further process of receiving an indication. As similarly discussed above with its parent claim, the recited process is merely using the generic computer components (e.g. server) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
Claim 6 recites “wherein the remote server is associated with the financial entity.” The claim provides further clarification regarding the server (e.g. remote server being associated with an entity), by which the server being associated with the financial entity is still merely being used to implement the abstract idea, which is not indicative of integration into a practical application, as similarly discussed above with its parent claim.
Claim 8 recites “wherein the first transaction is digitally signed by the key associated with the financial entity comprises the requestor identifier associated with the payment requestor, the payment amount, and the smart contract address.” The claim provides further clarification regarding the data (e.g. first transaction including certain types of data), by which the data is merely being used by the generic computer components to implement the abstract idea, which is not indicative of integration into a practical application, as similarly discussed above with its parent claim. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claim 9 recites “wherein the first transaction is digitally signed by the key associated with the financial entity further comprises the payor identifier.” The claim provides further clarification regarding the data (e.g. first transaction including certain type of data), by which the data is merely being used by the generic computer components to implement the abstract idea, which is not indicative of integration into a practical application, as similarly discussed above with its parent claim. Additionally, mere data gathering and/or data manipulation is adding insignificant extra-solution activity to the judicial exception, which is also not indicative of integration into a practical application; see MPEP 2106.05(g).
Claims 10 and 17 recite “wherein the distributed ledger is a blockchain maintained by a plurality of distributed nodes.” The claims provide further clarification regarding the ledger (e.g. distributed ledger is a blockchain), by which the distributed ledger, or blockchain, is still merely being used to implement the abstract idea (e.g. “apply it”), which is not indicative of integration into a practical application, as similarly discussed above with its parent claim.
Claims 11 and 19 recite “wherein the payment-network server is further for: receiving, by the payment-network server and from a third computing device associated with a redemption requestor, a second transaction request comprising a redeemer identifier, a second payment amount, and the smart contract address, wherein the smart contract address corresponds to the smart contract stored in a distributed ledger and configured to remove the token value based on the second payment amount in response to a determination that the distributed ledger includes the second transaction request digitally signed with keys associated with the redeemer and the financial entity; and generating a second legacy transaction for storage by the payment-network server storage based on a confirmation to replace the second transaction request with the second legacy transaction request, wherein the confirmation is received from the second computing device associated with the financial entity.” The claims provide further process of receiving a second transaction request and generating a second legacy transaction for storage. As similarly discussed above with its parent claims, the recited process is merely using the generic computer components (e.g. server) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
Claims 12 and 20 recite “wherein the payment-network server is further for: receiving, by the payment-network server and from a financial institution server, an indication that a first value of a fiat currency was deposited in an account corresponding to an entity associated with the redeemer identifier, the first value corresponding to the second payment amount.” The claims provide further process of receiving an indication. As similarly discussed above with its parent claims, the recited process is merely using the generic computer components (e.g. server) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
Claim 13 recites “a financial institution server for: generating the smart contract, wherein the smart contract is stored in the distributed ledger.” The claim provides further process of generating the smart contract. As similarly discussed above with its parent claim, the recited process is merely using the generic computer components (e.g. server) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
Claim 14 recites “a payment requester device for: generating a legacy transaction comprising the payor identifier, the requestor identifier, and the payment amount, wherein the legacy transaction is communicated to the payment-network server.” The claim provides further process of generating and communicating a legacy transaction. As similarly discussed above with its parent claim, the recited process is merely using the generic computer components (e.g. device) as a tool to perform the abstract idea, which is not indicative of integration into a practical application.
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 2-6, 8-14, and 16-20, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SEGER, II (U.S. 2017/0124556), in view of ISAACSON et al. (U.S. 2018/0025442) in further view of Jacobs et al. (U.S. 2017/0237554), and in view of ROHLFING et al. (U.S. 2017/0323294) in further view of Maritzen et al. (U.S. 2002/0123971).

As per Claim 1, Seger discloses a non-transitory computer storage medium storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising ([0067 lines 1-2] "Electronic storage 146 may comprise non-transitory storage media that electronically stores information" and see Figure 1 for hardware which [0031 lines 1-3] "FIG. 1 illustrates a system 100 configured for providing a cryptographic platform for exchanging information, in accordance with one or more embodiments"):
receiving, by a first server, a first real-time settlement (RTS) request from a remote computing device associated with a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and a recipient identifier, wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue … ([0104] “A submitter may identify an event to be stored 505 (e.g., a user may initiate a transaction at a client 410, and the client 410 may recognize that data associated with the transaction is to be stored in the distributed ledger). An event may be any set of information (which may be verified and/or validated) pertaining to an activity conducted at a point in time (e.g., the transaction) … This information may include a verifiable fact about the event (e.g., user identity, credit card number, etc.)” wherein [0105] "Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.)" see Figure 5 block 505 and Figure 4 blocks 410 and 405, as disclosed [0102] “the expanded node 405 also includes actions which may be performed by the node 405 during an interaction between the node 405 and the client 410. One or more clients 410 may connect to one or more of the nodes 405 in the network 400. The client 410 may request a transaction, such as one of the example transactions 470-480 of FIG. 4 (real time settlement 470)” which teaches that the transaction is selected from the centralized processing queue for batch processing (e.g. one of the transactions from transactions 470-480) that is sending the transaction settlement request to the server (e.g. node 405) for real-time settlement);
responsive to receipt of a transmission corresponding to the first RTS request …  communicating the first RTS request to a remote server …, wherein the communication enables the remote server to authorize the first RTS request by digitally signing the first RTS request (([0104] "The fact may be passed from the node 405 to a validation subsystem 415 for verification 520 (and/or may verify the fact itself)" see Figure 5 block 520, wherein the validation system for verification would obviously sign the request as “validated” for subsequent processing. See also [0038] “requiring that the intended party participate in the initial generation of the information transaction/recording of the information (e.g., requiring that the intended party cryptographically sign the message for it be entered into the ledger)”);
removing, by the first server, the first legacy transaction from the centralized processing queue based on a determination that the distributed ledger includes a first transaction associated with the stored smart contract and generated based on the authorized RTS request, the generated first transaction providing a first token value corresponding to the first payment amount to the requestor identifier, wherein the first legacy transaction is removed from the centralized processing queue prior to settlement … ([0102] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger" and [0111] "If all hashes agree 660, the block may be written, codifying the set of events within 670. If not, events may be re-queued for the next block 665" wherein a token value is provided during the process, see example in Figure 7 as disclosed [0115] “The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6). The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735” see also [0028] “In some embodiments, for example, the various applications may include: storing and exchanging transaction-specific payment tokens”).
Although the referenced prior art Seger does not explicitly recite that “the first legacy transaction is removed from the centralized processing queue prior to settlement”, it is inherent that the transaction is removed from the processing queue of the payment-network server (i.e. client 410) as the server (i.e. node 405) receives the transaction and performs the real-time settlement in order to avoid duplicate settlement of the transaction, and it would have been obvious to one of ordinary skilled in the art to interpret that once the transaction is transmitted from the payment-network server (client 410) to the server (blockchain node 405) for settlement, the transaction would be removed from the processing queue of the payment-network server (client 410).

Seger may not explicitly disclose, but Isaacson discloses the following:
transmitting, by the first server and to the remote computing device, a set of smart contract addresses on a distributed ledger by a node of a node network (See Figure 13 – step 1316 “present payment methods” as disclosed [0177] “In one example, the merchant site could indicate that it takes bitcoin, Paypal and visa. The browser 1308 can determine that the buyer can pay with visa or bitcoin. An interface can be presented 1316 to the shopper with the overlapping payment methods available at the merchant site 1304 and available to the user 1302” wherein [0300] “Underlying the payment request API could be a host or a group of smart contracts that from which the appropriate smart contract could be selected based on the data communicated in the API. For example, if the intersect between available payment options at the merchant and the payment options available for the user only includes bitcoin, then the bitcoin product sale and delivery smart contract could be selected and utilized for that transaction”);
responsive to receipt of a transmission corresponding to the first RTS request and selection of a smart contract address by the remote computing device, communicating the first RTS request to a remote server corresponding to the selected smart contract address, wherein the communication enables the remote server to authorize the first RTS request … (See Figure 13 – steps 1318 to 1326 as disclosed [0177] “Assume that the user selects bitcoin 1318. Inasmuch as a cryptocurrency has been selected, the browser API must initiate the necessary processes to enable the shopper wallet 1310 to be able to send the appropriate amount of bitcoin to the merchant wallet 1306. As part of the API, the merchant can send data 1320 identifying the recipient public key, email address, or other identifying data for the merchant wallet 1306. The browser 1308 can receive this data. The browser can initiate the shopper wallet 1310 in step 1322. The browser 1308 can transmit the amount associated with the purchase in dollars or cryptocurrency, the merchant wallet 1306 address, or any other necessary data to the shopper wallet 1310 in step 1324. The browser API can initiate the transaction from the shopper wallet 1310 such that the cryptocurrency transaction 1326 occurs and gets initiated on the Blockchain such that the crypto currencies transferred to the merchant wallet 1306”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize smart contract selection and remote server authorization as in Isaacson in the system executing the method of Seger with the motivation of offering to [0034] “improve the purchasing experience of users on the Internet” as taught by Isaacson over that of Seger.

Isaacson may not explicitly disclose, but Jacobs discloses:
… wherein the communication enables the remote server to authorize the first RTS request by digitally signing the first RTS request ([0010] “The method further comprises validating the digital asset and generating a second digital signature for the digital asset” as further disclosed [0029] “The issuer node can generate and digitally sign the digital asset. The issuer node can also obtain approval and a second digital signature from an administrative node (e.g., a central administrator for the network)” and see also [0030] “In alternative embodiments, the digital asset can be generated and/or signed by an interaction platform (instead of the issuer node)”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signatures as in Jacobs in the system executing the method of Isaacson with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Isaacson.

Although the referenced prior art Seger teaches of receiving the RTS request for transactions to be settled through the blockchain system, Seger does not explicitly disclose limitations regarding the “centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority architecture” and also “wherein the first legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority architecture”. However, Rohlfing teaches:
wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority architecture ([0059] “In steps 336 and 338, the acquirer processing server 110 and issuer processing server 102 may perform settlement … In other instances, the blockchain transaction may be used to convey an amount in blockchain currency equivalent to the transaction amount (e.g., or an amount related thereto, such as after deduction or addition of fees, etc.)” by which the blockchain system is used for instantaneous payment of the transaction amount (e.g. RTS request), as disclosed [0055] “In step 318, the generation module 212 of the issuer processing server 102 may generate a blockchain transaction as a record of guaranteed payment for payment of the transaction amount to the acquirer processing server 110 for instantaneous payment to the merchant system 108 for the payment transaction. The blockchain transaction may include payment of the transaction amount to the destination address provided by the acquirer processing server 110 and included in the guaranteed payment data”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the application that the traditional settlement process being performed as disclosed by Rohlfing [0059] “Settlement may be performed using traditional processes for settlement between issuing and acquiring financial institutions (e.g., associated with the issuing processing server 102 and acquiring processing server 110, respectively) as will be apparent to persons having skill in the relevant art” can be interpreted as the “centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement”, which is simply a “batch settlement”. See Maritzen et al. (U.S. 2002/0123971) [0003] “Legacy settlement is performed in batch. All settlement calculations and related processing activity for a given day occurs at a predetermined time. If a merchant or bank fails to submit their daily transactions by the predetermined time, their transactions will be processed the following business day”, which teaches that the “traditional process for settlement” as apparent to persons having skill in the relevant art is maintaining a “batch queue”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize blockchain system for instantaneous settlement of the transaction, which is transmitted from a traditional batch settlement queue as in Rohlfing in the system executing the method of Seger with the motivation of offering to [0002-0004] “provide a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions”, which provides “higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience” as taught by Rohlfing over that of Seger.
Although Rohlfing does not explicitly recite the limitation “wherein the first legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority architecture”, it is obvious to one of ordinary skilled in the art to interpret that once the settlement request has been processed by the blockchain system, the transaction data would be removed from the traditional settlement batch queue in order to avoid duplicate settlement of the transaction.

As per Claim 2, Seger may not explicitly disclose, but Jacobs discloses the non-transitory computer storage medium of claim 1, wherein the generated first transaction includes the digitally-signed RTS request ([0029] "In embodiments of the invention, to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset. The issuer node can generate and digitally sign the digital asset").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signature as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 3, Seger discloses the non-transitory computer storage medium of claim 1, wherein the processing queue includes a pool of legacy transactions pending batch finalization ([0011] "Example embodiments may retrieve and/or provide one or more events to a distributed ledger" wherein [0012 lines 1-2] "Example events may be transactions including encrypted information intended for a given party" and also [0103] "The publisher 462 may enable a client 464 to request real time updates about some or all events entering the blockchain 450" discloses plurality of events for the blockchain).

As per Claim 4, Seger discloses the non-transitory computer storage medium of claim 1, further comprising:
determining, by the first server, that the distributed ledger includes a second transaction comprising the requestor identifier, a second token value, and the smart contract address, the second transaction disassociating the second token value from the requestor identifier and associating the second token value to a redemption identifier referenced by the smart contract ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
transmitting, by the first server, instructions to the remote server to deposit fiat currency corresponding to the second token value in an account associated with the requestor ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)").

As per Claim 5, Seger discloses the non-transitory computer storage medium of claim 4, further comprising:
receiving, by the first server, an indication from the remote server that a second payment amount of a fiat currency was deposited in an account corresponding to the requestor identifier, the second payment amount corresponding to the second token value ([0115] "The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735. The user may now exchange pepperonis for a pizza").

As per Claim 6, Seger discloses the non-transitory computer storage medium of claim 4, wherein the remote server is associated with the financial entity ([0032] "System 100 may include one or more servers 110. Servers 110 may be configured to communicate with client computing platforms 140 according to a client/server architecture. A user and/or one or more given parties may access system 100 via client computing platforms 140").
Seger may not explicitly disclose that the associated entity is a financial entity, but Jacobs discloses ([0065] "The interaction platform 154 may include one or more server computers. As mentioned above, the interaction platform 154 may facilitate interaction between the asset transfer network and the financial institutions (e.g., the sending institution computer 160 and the recipient institution computer 140)").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize financial entity as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over SEGER, II (U.S. 2017/0124556), in view of Jacobs et al. (U.S. 2017/0237554), and in view of ROHLFING et al. (U.S. 2017/0323294) in further view of Maritzen et al. (U.S. 2002/0123971).

As per Claim 7, Seger discloses a system comprising: 
a payment-network server for ([0032] "System 100 may include one or more servers 110"):
receiving, from a first computing device associated with a payment requestor, a first transaction request comprising a payor identifier, a requestor identifier associated with the payment requestor, a payment amount, and a smart contract address … and wherein the legacy transaction is in a centralized processing queue … ([0104] "A submitter may identify an event to be stored 505 (e.g., a user may initiate a transaction at a client 410, and the client 410 may recognize that data associated with the transaction is to be stored in the distributed ledger). An event may be any set of information (which may be verified and/or validated) pertaining to an activity conducted at a point in time (e.g., the transaction)" wherein [0105 lines 8-11] "Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.)" see Figure 5 block 505. See also Figure 4 blocks 410 and 405, as disclosed [0102] “the expanded node 405 also includes actions which may be performed by the node 405 during an interaction between the node 405 and the client 410. One or more clients 410 may connect to one or more of the nodes 405 in the network 400. The client 410 may request a transaction, such as one of the example transactions 470-480 of FIG. 4 (real time settlement 470)” which teaches that the transaction is selected from the processing queue for batch processing (e.g. one of the transactions from transactions 470-480) from a different server (e.g. client 410) that is sending the transaction settlement request to the server (e.g. node 405) for real-time settlement).
… wherein the legacy transaction is removed from the centralized processing queue prior to settlement … (Although the referenced prior art Seger does not explicitly recite that “the first legacy transaction is removed from the centralized processing queue”, it is obvious that the transaction is removed from the processing queue of the different server (i.e. client 410) as the payment-network server (i.e. node 405) receives the transaction and performs the real-time settlement in order to avoid duplicate settlement of the transaction, and it would have been obvious to one of ordinary skilled in the art to interpret that once the transaction is transmitted from the different server (client 410) to the payment-network server (blockchain node 405) for settlement, the transaction would be removed from the processing queue of the different server (client 410).

Seger may not explicitly disclose, but Jacobs discloses:
wherein the smart contract address corresponds to a smart contract stored in a distributed ledger and when executed by a node is configured to generate a token value that corresponds to the payment amount in response to a determination that the distributed ledger includes the first transaction request digitally signed with keys associated with the payment requestor and a financial entity of the payor, wherein the smart contract is associated with the financial entity, and wherein the first transaction request corresponds to a legacy transaction request between a second financial entity and a third financial entity stored by the payment-network server, and wherein the legacy transaction is in a processing queue for batch processing by a payment-network server ([0192] "In some embodiments, the digital asset may be a smart contract that is designed to settle within a pre-defined period of time (e.g., 5 hours, 1 day, or 1 week) … Also, the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger)" wherein [0159] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, ... the sending currency amount, ... the destination currency amount, various user information (e.g., user enterprise ID, address, phone number, email address), various sending institution computer 560 information (e.g., financial institution name, enterprise ID, public key, BIN), various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), various recipient institution computer 540 information (e.g., financial institution name, enterprise ID, public key, BIN), an issuer node computer 565 enterprise ID and/or public key, a recipient node computer 545 enterprise ID and/or public key, an invoice number and invoice information, a purchase order number, ... and any other suitable information"); and
removing the legacy transaction from the processing queue based on a confirmation to replace the legacy transaction request with the first transaction request, wherein the confirmation is received from a second computing device associated with the financial entity and comprises a transaction digitally signed by a key associated with the financial entity ([0192] "After settlement, the digital asset can be destroyed (e.g., deleted or marked as settled). Also, the digital asset can be digitally signed to indicate that settlement was completed, and the transaction record can be stored (e.g., in a database list or a blockchain ledger)" wherein [0186] "At step S530, at a later time, settlement for the digital asset value can take place between the sending institution computer 560 and the recipient institution computer 540. For example, the settlement service computer may coordinate the transfer of value. Information relevant to settlement (e.g., enterprise IDs, amount, etc.) can be obtained from the digital asset" and signing the digital asset is disclosed [0029] "The issuer node can generate and digitally sign the digital asset. The issuer node can also obtain approval and a second digital signature from an administrative node (e.g., a central administrator for the network)" or see also [0160] "The issuer node computer 565 may also generate a digital signature for the digital asset, the digital signature demonstrating that the digital asset was truly created by the issuer node computer 565. The digital signature may be generated by applying a mathematical algorithm to the digital asset and the issuer node computer's private key (or the sending institution computer's private key)").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the smart contract as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

Although the referenced prior art Seger teaches of receiving the first transaction request for transactions to be settled through the blockchain system, Seger does not explicitly disclose limitations regarding the “centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority architecture” and also “wherein the first legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority architecture”. However, Rohlfing teaches:
wherein the legacy transaction is in a centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement by a centralized authority architecture ([0059] “In steps 336 and 338, the acquirer processing server 110 and issuer processing server 102 may perform settlement … In other instances, the blockchain transaction may be used to convey an amount in blockchain currency equivalent to the transaction amount (e.g., or an amount related thereto, such as after deduction or addition of fees, etc.)” by which the blockchain system is used for instantaneous payment of the transaction amount (e.g. first transaction request), as disclosed [0055] “In step 318, the generation module 212 of the issuer processing server 102 may generate a blockchain transaction as a record of guaranteed payment for payment of the transaction amount to the acquirer processing server 110 for instantaneous payment to the merchant system 108 for the payment transaction. The blockchain transaction may include payment of the transaction amount to the destination address provided by the acquirer processing server 110 and included in the guaranteed payment data”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the application that the traditional settlement process being performed as disclosed by Rohlfing [0059] “Settlement may be performed using traditional processes for settlement between issuing and acquiring financial institutions (e.g., associated with the issuing processing server 102 and acquiring processing server 110, respectively) as will be apparent to persons having skill in the relevant art” can be interpreted as the “centralized processing queue maintaining a dynamic set of transactions that are awaiting settlement”, which is simply a “batch settlement”. See Maritzen et al. (U.S. 2002/0123971) [0003] “Legacy settlement is performed in batch. All settlement calculations and related processing activity for a given day occurs at a predetermined time. If a merchant or bank fails to submit their daily transactions by the predetermined time, their transactions will be processed the following business day”, which teaches that the “traditional process for settlement” as apparent to persons having skill in the relevant art is maintaining a “batch queue”. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize blockchain system for instantaneous settlement of the transaction, which is transmitted from a traditional batch settlement queue as in Rohlfing in the system executing the method of Seger with the motivation of offering to [0002-0004] “provide a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions”, which provides “higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience” as taught by Rohlfing over that of Seger.
Although Rohlfing does not explicitly recite the limitation “wherein the legacy transaction is removed from the centralized processing queue prior to settlement by a centralized authority architecture”, it is obvious to one of ordinary skilled in the art to interpret that once the settlement request has been processed by the blockchain system, the transaction data would be removed from the traditional settlement batch queue in order to avoid duplicate settlement of the transaction.

As per Claim 8, Seger may not explicitly disclose, but Jacobs discloses the system of claim 7, wherein the first transaction is digitally signed by the key associated with the financial entity comprises the requestor identifier associated with the payment requestor, the payment amount, and the smart contract address ([0159] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include a digital asset identifier, ... the sending currency amount, ... the destination currency amount, various user information (e.g., user enterprise ID, address, phone number, email address), ... various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), various recipient institution computer 540 information (e.g., financial institution name, enterprise ID, public key, BIN), ... a recipient node computer 545 enterprise ID and/or public key, an invoice number and invoice information, a purchase order number, ... and any other suitable information").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the identifiers as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 9, Seger may not explicitly disclose, but Jacobs discloses the system of claim 8, wherein the first transaction is digitally signed by the key associated with the financial entity further comprises the payor identifier ([0159] "The digital asset may include any suitable information (e.g., remittance information) for communicating that a value is being transferred from the user account to a resource provider account. For example, the digital asset can include ... various user information (e.g., user enterprise ID, address, phone number, email address), various sending institution computer 560 information (e.g., financial institution name, enterprise ID, public key, BIN), various resource provider computer 530 information (e.g., enterprise ID, name, address, phone number, email address), ... an issuer node computer 565 enterprise ID and/or public key, ... an invoice number and invoice information, a purchase order number, ... and any other suitable information").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the identifiers as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 10, Seger discloses the system of claim 7, wherein the distributed ledger is a blockchain maintained by a plurality of distributed nodes ([0101] "FIG. 4 illustrates an event synchronization network 400 according to an embodiment of the invention. The network 400 may include a plurality of nodes 405" wherein the nodes are used to create block in the blockchain as disclosed [0102 lines 17-21] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger").

As per Claims 11, Seger discloses the system of claim 7, wherein the payment-network server is further for:
receiving, by the payment-network server and from a third computing device associated with a redemption requestor, a second transaction request comprising a redeemer identifier, a second payment amount, and the smart contract address, wherein the smart contract address corresponds to the smart contract stored in a distributed ledger and configured to remove the token value based on the second payment amount in response to a determination that the distributed ledger includes the second transaction request digitally signed with keys associated with the redeemer and the financial entity ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
generating a second legacy transaction for storage by the payment-network server storage based on a confirmation to replace the second transaction request with the second legacy transaction request, wherein the confirmation is received from the second computing device associated with the financial entity ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)").

As per Claims 12, Seger discloses the system of claim 11, wherein the payment-network server is further for:
receiving, by the payment-network server and from a financial institution server, an indication that a first value of a fiat currency was deposited in an account corresponding to an entity associated with the redeemer identifier, the first value corresponding to the second payment amount ([0115] "The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735. The user may now exchange pepperonis for a pizza").

As per Claim 13, Seger discloses the system of claim 7, further comprising: a financial institution server for: generating the smart contract, wherein the smart contract is stored in the distributed ledger ([0121] "The systems and methods described herein may be used to generate legally binding asynchronous contractual agreements and publish them in a cryptographic ledger").

As per Claim 14, Seger may not explicitly disclose, but Jacobs discloses the system of claim 7, further comprising: a payment requester device for: generating a legacy transaction comprising the payor identifier, the requestor identifier, and the payment amount, wherein the legacy transaction is communicated to the payment-network server ([0040] "The term "node" may refer to a connection point. In some embodiments, a node may be a physical electronic device that is capable of creating, receiving, or transmitting data" wherein, as recited in Claim 7, [0159] discloses of the digital asset comprising the disclosed identifiers).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the identifiers as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over SEGER, II (U.S. 2017/0124556), in view of ISAACSON et al. (U.S. 2018/0025442) in further view of Jacobs et al. (U.S. 2017/0237554), and in view of ROHLFING et al. (U.S. 2017/0323294).

As per Claim 15, Seger discloses a computer-implemented method comprising:
receiving, by a server, a first real-time settlement (RTS) request from a remote computing device associated with a requestor, the received first RTS request including a requestor identifier associated with the requestor, a first payment amount, and a recipient identifier, wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue ([0104] “A submitter may identify an event to be stored 505 (e.g., a user may initiate a transaction at a client 410, and the client 410 may recognize that data associated with the transaction is to be stored in the distributed ledger). An event may be any set of information (which may be verified and/or validated) pertaining to an activity conducted at a point in time (e.g., the transaction) … This information may include a verifiable fact about the event (e.g., user identity, credit card number, etc.)” wherein [0105] "Each event may include a header (e.g., including an ID and the IDs of involved parties) as well as the data (e.g., the transaction amount, a pdf of the contract, an instant message, etc.)" see Figure 5 block 505 and Figure 4 blocks 410 and 405, as disclosed [0102] “the expanded node 405 also includes actions which may be performed by the node 405 during an interaction between the node 405 and the client 410. One or more clients 410 may connect to one or more of the nodes 405 in the network 400. The client 410 may request a transaction, such as one of the example transactions 470-480 of FIG. 4 (real time settlement 470)”);
responsive to receipt of a transmission corresponding to the first RTS request …  communicating the first RTS request to a remote server …, wherein the communication enables the remote server to authorize the first RTS request by digitally signing the first RTS request (([0104] "The fact may be passed from the node 405 to a validation subsystem 415 for verification 520 (and/or may verify the fact itself)" see Figure 5 block 520, wherein the validation system for verification would obviously sign the request as “validated” for subsequent processing. See also [0038] “requiring that the intended party participate in the initial generation of the information transaction/recording of the information (e.g., requiring that the intended party cryptographically sign the message for it be entered into the ledger)”);
removing, by the server, the first legacy transaction from the centralized processing queue prior to settlement … based on a determination that the distributed ledger includes a first transaction associated with the stored smart contract and generated based on the authorized RTS request, the generated first transaction providing a first token value corresponding to the first payment amount to the requestor identifier ([0102] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger" and [0111] "If all hashes agree 660, the block may be written, codifying the set of events within 670. If not, events may be re-queued for the next block 665" wherein a token value is provided during the process, see example in Figure 7 as disclosed [0115] “The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6). The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735” see also [0028] “In some embodiments, for example, the various applications may include: storing and exchanging transaction-specific payment tokens”).
Although the referenced prior art Seger does not explicitly recite “removing, by the server, the first legacy transaction from the centralized processing queue prior to settlement by a centralized authority architecture”, it is obvious that the transaction is removed from the processing queue of the payment-network server (i.e. client 410) as the server (i.e. node 405) receives the transaction and performs the real-time settlement in order to avoid duplicate settlement of the transaction, thus it would have been obvious to one of ordinary skilled in the art to interpret that once the transaction is transmitted from the payment-network server (client 410) to the server (blockchain node 405) for settlement, the transaction would be removed from the processing queue of the payment-network server (client 410).

Seger may not explicitly disclose, but Isaacson discloses the following:
transmitting, by the server and to the remote computing device, a set of smart contract addresses on a distributed ledger by a node of a node network (See Figure 13 – step 1316 “present payment methods” as disclosed [0177] “In one example, the merchant site could indicate that it takes bitcoin, Paypal and visa. The browser 1308 can determine that the buyer can pay with visa or bitcoin. An interface can be presented 1316 to the shopper with the overlapping payment methods available at the merchant site 1304 and available to the user 1302” wherein [0300] “Underlying the payment request API could be a host or a group of smart contracts that from which the appropriate smart contract could be selected based on the data communicated in the API. For example, if the intersect between available payment options at the merchant and the payment options available for the user only includes bitcoin, then the bitcoin product sale and delivery smart contract could be selected and utilized for that transaction”);
responsive to receipt of a transmission corresponding to the first RTS request and selection of a smart contract address by the remote computing device, communicating the first RTS request to a remote server corresponding to the selected smart contract address, wherein the communication enables the remote server to authorize the first RTS request … (See Figure 13 – steps 1318 to 1326 as disclosed [0177] “Assume that the user selects bitcoin 1318. Inasmuch as a cryptocurrency has been selected, the browser API must initiate the necessary processes to enable the shopper wallet 1310 to be able to send the appropriate amount of bitcoin to the merchant wallet 1306. As part of the API, the merchant can send data 1320 identifying the recipient public key, email address, or other identifying data for the merchant wallet 1306. The browser 1308 can receive this data. The browser can initiate the shopper wallet 1310 in step 1322. The browser 1308 can transmit the amount associated with the purchase in dollars or cryptocurrency, the merchant wallet 1306 address, or any other necessary data to the shopper wallet 1310 in step 1324. The browser API can initiate the transaction from the shopper wallet 1310 such that the cryptocurrency transaction 1326 occurs and gets initiated on the Blockchain such that the crypto currencies transferred to the merchant wallet 1306”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize smart contract selection and remote server authorization as in Isaacson in the system executing the method of Seger with the motivation of offering to [0034] “improve the purchasing experience of users on the Internet” as taught by Isaacson over that of Seger.

Isaacson may not explicitly disclose, but Jacobs discloses:
… wherein the communication enables the remote server to authorize the first RTS request by digitally signing the first RTS request ([0010] “The method further comprises validating the digital asset and generating a second digital signature for the digital asset” as further disclosed [0029] “The issuer node can generate and digitally sign the digital asset. The issuer node can also obtain approval and a second digital signature from an administrative node (e.g., a central administrator for the network)” and see also [0030] “In alternative embodiments, the digital asset can be generated and/or signed by an interaction platform (instead of the issuer node)”);
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signatures as in Jacobs in the system executing the method of Isaacson with the motivation of offering to [0020] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Isaacson.

Although the referenced prior art Seger teaches of receiving the RTS request for transactions to be settled through the blockchain system, Seger does not explicitly disclose limitations regarding the “centralized processing queue” and also “removing the first legacy transaction from the centralized processing queue prior to settlement by a centralized authority architecture”. However, Rohlfing teaches:
wherein the received first RTS request corresponds to a received first legacy transaction included in a centralized processing queue ([0059] “In steps 336 and 338, the acquirer processing server 110 and issuer processing server 102 may perform settlement … In other instances, the blockchain transaction may be used to convey an amount in blockchain currency equivalent to the transaction amount (e.g., or an amount related thereto, such as after deduction or addition of fees, etc.)” by which the blockchain system is used for instantaneous payment of the transaction amount (e.g. RTS request), as disclosed [0055] “In step 318, the generation module 212 of the issuer processing server 102 may generate a blockchain transaction as a record of guaranteed payment for payment of the transaction amount to the acquirer processing server 110 for instantaneous payment to the merchant system 108 for the payment transaction. The blockchain transaction may include payment of the transaction amount to the destination address provided by the acquirer processing server 110 and included in the guaranteed payment data”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize blockchain system for instantaneous settlement of the transaction, which is transmitted from a traditional batch settlement queue as in Rohlfing in the system executing the method of Seger with the motivation of offering to [0002-0004] “provide a technical solution where a payment transaction can be guaranteed in a manner that is readily verifiable by an acquiring financial institution and/or merchant, and where the guarantee can be used in conjunction with multiple types of payment instruments as well as multiple transaction types, including e-commerce transactions”, which provides “higher convenience to both consumers and merchants, which may result in merchants receiving instantaneous, guaranteed payment, while maintaining a high level of consumer convenience” as taught by Rohlfing over that of Seger.
Although Rohlfing does not explicitly recite the limitation “removing the first legacy transaction from the centralized processing queue prior to settlement by a centralized authority architecture”, it is obvious to one of ordinary skilled in the art to interpret that once the settlement request has been processed by the blockchain system, the transaction data would be removed from the traditional settlement batch queue in order to avoid duplicate settlement of the transaction.

As per Claim 16, Seger may not explicitly disclose, but Jacobs discloses the computer-implemented method of claim 15, wherein the generated first transaction includes the digitally-signed RTS request ([0029] "In embodiments of the invention, to initiate an asset transfer, a user (or an institution representing the user) can instruct an issuer node in the asset transfer network to generate and provide the digital asset. The issuer node can generate and digitally sign the digital asset").
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize digital signature as in Jacobs in the system executing the method of Seger with the motivation of offering to [0020 lines 3-6] "allow digital assets to be sent quickly and directly to a recipient through a transparent process, regardless of the location and identities of the sender and receiver" as taught by Jacobs over that of Seger.

As per Claim 17, Seger discloses the computer-implemented method of claim 16, wherein the distributed ledger is a blockchain maintained by a plurality of distributed nodes ([0101] "FIG. 4 illustrates an event synchronization network 400 according to an embodiment of the invention. The network 400 may include a plurality of nodes 405" wherein the nodes are used to create block in the blockchain as disclosed [0102] "In either case, the submission may be used to codify a new block 430 for a blockchain 450 (i.e., a distributed ledger). The new block 455 (e.g., block N) may be added the latest block in the blockchain 450 and thus the latest entry in the ledger").

As per Claim 18, Seger discloses the computer-implemented method of claim 15, further comprising:
determining, by the server, that the distributed ledger includes a second transaction comprising the requestor identifier, a second token value, and the smart contract address, the second transaction disassociating the second token value from the requestor identifier and associating the second token value to a redemption identifier referenced by the smart contract ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
transmitting, by the server, instructions to the remote server to deposit fiat currency corresponding to the second token value in an account associated with the requestor ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)").

As per Claim 19, Seger discloses the computer-implemented method of claim 15, wherein the payment-network server is further for:
receiving, by the payment-network server and from a third computing device associated with a redemption requestor, a second transaction request comprising a redeemer identifier, a second payment amount, and the smart contract address, wherein the smart contract address corresponds to the smart contract stored in a distributed ledger and configured to remove the token value based on the second payment amount in response to a determination that the distributed ledger includes the second transaction request digitally signed with keys associated with the redeemer and the financial entity ([0115] "A user may be enrolled in a plurality of rewards programs, and may wish to redeem rewards points for a particular transaction. For example, the user in FIG. 7 has 50,000 acres in one program and 42 pepperonis in another. The user wants to redeem pepperonis for a pizza purchase. Using a client device 410 (e.g., a smart phone, tablet, PC, etc.), the user may initiate a points exchange process 705. The user may enter a transaction (e.g., 10,000 acres to 100 pepperonis) 710, and the client 410 may send transaction information to a node 405 in the network 400. The transaction may be processed according to the cryptographic exchange methods described above with respect to FIGS. 4-6. For example, the exchange request may be codified 715, and details about the request may be verified 720 (e.g., via 505-540 of FIG. 5)"); and
generating a second legacy transaction for storage by the payment-network server storage based on a confirmation to replace the second transaction request with the second legacy transaction request, wherein the confirmation is received from the second computing device associated with the financial entity ([0115] "The points may be exchanged as specified by the user (e.g., the user's acres may be transferred to a party Z holding pepperonis 725, and party Z's pepperonis may be transferred to the user in exchange 730). The transfer may be performed by writing the transaction to the distributed ledger (e.g., via 545-580 of FIG. 5 and/or the process 600 of FIG. 6)").

As per Claim 20, Seger discloses the computer-implemented method of claim 19, wherein the payment-network server is further for:
receiving, by the payment-network server and from a financial institution server, an indication that a first value of a fiat currency was deposited in an account corresponding to an entity associated with the redeemer identifier, the first value corresponding to the second payment amount ([0115] "The node 405 may notify the client 410 that the exchange has been completed, and the new points balances may be displayed to the user 735. The user may now exchange pepperonis for a pizza").

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/201,950. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed towards methods, systems, and computer readable mediums for performing real-time settlement on a distributed ledger.
The instant application is in regards to processing a RTS request, which includes receiving a legacy transaction from a centralized processing queue of a centralized authority architecture, selecting a smart contract associated with the data to digitally sign the request, and remove the data from the centralized processing queue of the centralized authority architecture.
The ‘950 application is in regards to processing a RTS request, which includes receiving a legacy transaction from a centralized processing queue of a centralized authority architecture and a smart contract address, digitally sign the request, create the transaction for settlement on a distributed ledger, and remove the data from the centralized processing queue of the centralized authority architecture.
It would have been obvious to one skilled in the art at the time of filing that the “RTS request” as claimed by both applications perform the same process, which includes a smart contract address to digitally sign the request, perform settlement of the transaction on a distributed ledger, and remove the transaction from the centralized processing queue. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 10, filed 28 December 2021, with respect to 35 U.S.C. 112(a) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection of claims 1 and 7 has been withdrawn. 
Applicant’s arguments, see pages 10 to 11, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1 and 4-7 has been withdrawn. 
Applicant's arguments, see page 12, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. Applicant contends that the claimed invention is similar to DDR holdings, and are not directed to an abstract idea. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, considering the claims without the additional elements (e.g. server, architecture, blockchain, etc.), the claims recite a process of receiving transaction data for settlement, selecting a contract, signing and recording it on a ledger, and providing a token of corresponding value (i.e. check, cash, etc.), wherein a person would do it by mind or with a pen and paper is considered mental process. Additionally, the process of performing transaction settlements, by which the claimed process is to select a transaction for settlement from a batch waiting for settlement, with the goal to [0025] “mitigate risks of conventional (“legacy”) settlement technologies”, is a fundamental economic principle or practice, which is under certain methods of organizing human activity. Therefore, the claims are directed to an abstract idea.
In DDR Holdings, the court found that the additional elements did amount to more than merely instructing that the abstract idea should be applied on the Internet. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014). The claims at issue specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. 773 F.3d at 1258; 113 USPQ2d at 1106. The court have indicated that the modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, DDR Holdings, 773 F.3d at 1258-59, 113 USPQ2d at 1106-07, has shown improvement in computer-functionality. Additionally, DDR Holdings provide improved, particular method of digital data compression, DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014), which was sufficient to show an improvement in existing technology. In contrast, the claim limitations of the present application recite mere “apply it”, by which to transmit the transaction data from the centralized authority architecture, apply it on a blockchain system for settlement, and remove the transaction data to prevent duplicate settlement, is not indicative of integration into a practical application. Therefore, the 35 U.S.C. 101 rejection is maintained. 
Applicant’s arguments, see pages 13 to 16, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kapoor (U.S. 10410190 B1) discloses of settling a transaction in real time once it is sent to the blockchain network.
McShirley et al. (U.S. 2019/0197506) discloses of real-time settlement system of processing settlements in batches using blockchain system (e.g. nodes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/HAO FU/           Primary Examiner, Art Unit 3697